WALLER, Circuit Judge
(concurring in part and dissenting in part).
I concur in the main opinion in all respects except as to the allowance to the three executors, who were also trustees under the will, of compensation in the amount of $300,000. The will provided, in capital letters with underscoring, as follows:
“* * * such Trustees, shall receive * * * as and to be their FULL AND ONLY COMPENSATION, as such Trustees, a sum, per annum, to be equally divided between them, equal to ten (10%) per cent, of all of the net revenues, or monies, which may come into their hands, annually, as such trustees, * * *”
The will, in the paragraph appointing the three executors, provided:
“* * * I do now hereby Direct, and it is my Will that, no other action shall be had in the County Court or in any court having jurisdiction in matters of probate, in relation to my estate, or the settlement thereof, than the probating and recording of this, my Last Will, and the return and filing of an Inventory and Appraisement, and List of Claims, of my Estate; and I further Direct that, the said Executors of this, my Last Will, hereinbefore named, shall not be required to give any bond.”
From the foregoing, therefore, the duties of the executors were restricted to probating and recording the will, filing an inventory and appraisement, and list of claims. They were not required to render any accounting nor to give any bond. The operation and management of the estate was entirely in the hands of the trustees.
Moreover, in the Federal estate tax return which was sworn to by the executors, they only claimed as fees to the executors the sum of $110,394.39. The addition of the sum of $189,605.61 seems to be somewhat of an afterthought. I think that the fees allowed the executors are grossly excessive in view of the provisions of the will, the narrowness of their duties, and the compensation received by them as trustees .and as employees of the Trust Estate. I would, therefore, remand the case solely for the purpose of having the Court below fix the fees of the executors at an amount that would be but nominal in comparison to the fees which the trustees agreed upon and which the Court allowed to stand. .